Title: From George Washington to Jonathan Trumbull, Sr., 20 April 1776
From: Washington, George
To: Trumbull, Jonathan Sr.

 

Sir
New York 20th April 1776

By the returns, just delivered me, of the state of our Ammunition, I find we are greatly deficient in the article of Ball, and as I understand a large quantity of Lead has been manufactured at Middletown in your Government, I must beg the favor of you to forward as much as you can spare to me, as soon as possible. I am very respectfully Sir your most obedient humble Servant

G. Washington


P.S. As the quantity of powder here is much smaller than I expected, and the demand from Canada greater, I should be obliged to you if you would inform me how that has been disposed of which was said to be imported lately into your Government on Continental Account.

